Case 1:19-cv-00122-SPW Document 22 Filed 08/10/20 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

 

BILLINGS DIVISION
JEREMIAH RICHARDSON,
CV 19-122-BLG-SPW

Plaintiff,

VS. ORDER ADOPTING
MAGISTRATE’S FINDINGS

SHAWN L. LESNICK, and AND RECOMMENDATIONS
MUSSELSHELL COUNTY

SHERIFF’S OFFICE,

Defendants.

 

 

The United States Magistrate Judge filed Findings and Recommendations on
Defendants Shawn Lesnick’s and Musselshell County’s Motion for J udgment on the
Pleadings. (Doc. 15.) The Magistrate recommended the Defendants’ Motion be
GRANTED. (Doc. 21.)

Pursuant to 28 U.S.C. § 636(b)(1), parties are required to file written
objections within 14 days of the filing of the Magistrate’s Findings and
Recommendations. Federal Rule of Civil Procedure 6(d) extends that period by 3
days when a party is served by mail. No objections were filed. When neither party
objects, this Court reviews the Magistrate’s Findings and Recommendations for
clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d
1309, 1313 (9th Cir. 1981). Clear error exists if the Court is left with a “definite and

l
Case 1:19-cv-00122-SPW Document 22 Filed 08/10/20 Page 2 of 4

firm conviction that a mistake has been committed.” United States v. Syrax, 235
F.3d 422, 427 (9th Cir. 2000).

After reviewing the Findings and Recommendations, this Court does not find
that the Magistrate committed clear error. Plaintiff Jeremiah Richardson’s claims are
time barred by the applicable statute of limitations. A federal court applies the
substantive law of the forum state which includes the state’s statute of limitations.
Albano v. Shea Homes Ltd. Partnership, 634 F.3d 524, 530 (9th Cir. 2011). The
parties do not dispute that the events underlying Richardson’s claims all took place
on May 23, 2016. Richardson filed his complaint on September 4, 2019.
Richardson’s claim for excessive force has a three-year statute of limitations (Count
I), the assault and battery claim has a two-year statute of limitations (Count II), the
failure to adequately supervise claim has a three-year statute of limitations (Count
IV), and the respondeat superior claim (Count III), supposedly based on the same
conduct as in the assault and battery claim, is likewise subject to a two-year statute
of limitations. The limitation period for each of these claims expired well before
September 4, 2019. Richardson also included a claim for punitive damages (Count
V), but Montana law establishes a claim for punitive damages is a remedy and not
an independent cause of action. Hackley v. Hackley, 2018 WL 6985182, at *11

(Mont. Dist. June 27, 2018).
Case 1:19-cv-00122-SPW Document 22 Filed 08/10/20 Page 3 of 4

Richardson argues that the statute of limitations should be tolled because of a
letter submitted to Musselshell County by Richardson’s attorney on May 25, 2016.
However, Richardson failed to authenticate this letter by attaching an affidavit
meeting the legal requirements of the Federal Rules of Civil Procedure. Canada v.
Blain’s Helicopters, Inc., 831 F.2d 920, 925 (9th Cir. 1987) (documents must be
authenticated by an affidavit meeting the requirements of Fed.R.Civ.P. 56(e) with
an affiant capable of admitting the evidence). Under a Rule 12(c) motion for
judgment on the pleadings, a court may not consider material beyond the pleadings
unless the court converts the motion into a motion for summary judgment. Lee v.
City of Los Angeles, 250 F.3d 668, 668 (9th Cir. 2001). Without an authenticated
letter, this Court agrees with the Magistrate and is not persuaded to convert the
present motion into a motion for summary judgment and consider the letter in
Richardson’s argument to toll the statute of limitations.

IT IS ORDERED that the proposed Findings and Recommendations entered
by the United States Magistrate Judge (Doc. 21.) are ADOPTED IN FULL.

IT IS FURTHER ORDERED that Defendants Shawn Lesnick’s and

Musselshell County’s Motion for Judgment on the Pleadings is GRANTED.
Case 1:19-cv-00122-SPW Document 22 Filed 08/10/20 Page 4 of 4

: ye
DATED this /@ day of August, 2020.

“ SUSAN P. WATTERS
United States District Judge
